             Case: 1:18-cv-02299-DAP Doc #: 1-1 Filed: 10/03/18 1 of 5. PageID #: 4




                                                            d ftr!#
                                                               L



                                               NAILAH IC BYRD
                                       CUYAHOGACOUNTY CLERK OF COURTS
                                                          1200 Ontario Strcet
                                                         Clevcland, Ohio {'1113




                                                     Court of Common Pleas


                                                  New Case Electronically Filed:
                                                      April 30, 2018 15:13

                                                \:   DONALD G. RIEMER 0027949

                                                     Confirmation    Nbr       1370808



  FLORENTINO OZCA SANTLqGO                                                           cv   l8 896948

           vs.
                                                                           Judge: MICHAEL        J. RUSSO
  VALLEY ROAD VILLA LLC




                                                          Pages   Filed:   5




                                                                                                            GOVERNMENT
                                                                                                              EXHIBIT

                                                                                                                A
Electronically Filed 0413012018 1513   I   I CV 18 896948 / Confirmation       Nbr 1370808 / CLK[.4G
              Case: 1:18-cv-02299-DAP Doc #: 1-1 Filed: 10/03/18 2 of 5. PageID #: 5



                                        IN THE COURT OF COMMON PLEAS
                                            CUYAHOGA COUNTY, OHIO

     FLORENTINOOZCASANTIAGO,                                    )      CASE NO.
     4146 Valley Road,     Apt.207                              )
      Cleveland, OH      44109                                  )
                                 )                                     JUDGE
               Plaintiff,        )
                                 )
                       -v.s.-    )
                                 )                                     COMPLAINT
                                 )                                     (Jury Demand Endorsed Hereon)
     VALLEYROADVILLALLCdbe )
     VALLEY ROAD VILLA APARTMENTS,)
     4146 Valley Road             )
     Cleveland, Ohio 44109        )
                                                                )
               Defendant.                                       )


                                                           CO         ONE

               l.       Valley Road Villa LLC is a limited liability corporation which owns or has an

     ownership interest in Valley Road Villa apartments located at 4146 Valley Road, in the City                       of

      Cleveland, County of Cuyahoga and State of Ohio.

               2.       On or about Februuy 2,2017 , at all times pertinent, Plaintiff was a resident at

      Defendant's apartrnent complex located at 4146 Valley Road, in the City of Cleveland, County                          of

      Cuyahoga and State of Ohio.

               3.       At all times pertinent, Defendant Valley Road Villa LLC (hereinafter refened to

      as "Defendant    Valley Road") had a duty to maintain the property in               a safe   condition for its

      residents.

               4.       Sometime prior to February 2, 2017, Defendant placed decorative bricks on top                       of

      a   yellow-colored curb that went around the perimeter of the tree beds in the back parking lot of

      Defendant's aparhnent complex. (A picture of said bricks on the yellow curb is attached hereto,


Electronically Filed 0413012018 15:13   I I cv   18 896948 / Confirmation Nbr. '1370808 / CLKMG
           Case: 1:18-cv-02299-DAP Doc #: 1-1 Filed: 10/03/18 3 of 5. PageID #: 6



     incorporated by referenced herein and marked as "Exhibit A").

             5.      As illustrated in Exhibit "A", said decorative bricks were simply resting on said

     curb which was approximately 40 feet in length.

             6.       Said bricks were negligently installed in that they were not secured in place and

     could be caused to rumble over onto the adjacent parking lot area thus creating a potential haz.xd

     for any of the residents who might be walking into the parking lot.

             7.       Said bricks were negligently installed by employees and/or agents of Defendant

     who at all times were working in the course and scope of their employment for the Defendant.

             8.       On February 2, 2017, Plaintiffwas walking from his car to the back entrance     of

     Defendant's apartment complex. On said date, there was approximately several inches to over I

     foot of snow in said parking lot.

             9.       Said bricks had been caused to hrmble from the curb onto the asphalt parking lot

     and were covered by snow and not able to be seen by anyone traveling through that arca, thus

     creating a dangerous condition for Defendant's tenants.

              10.     As a direct and proximate result of the negligent installation of said bricks, as

     Plaintiffwalked in the back parking lot, he tripped over one or more bricks which were hidden by

     the snow sustaining serious injuries to various parts ofhis body and said injuries are    ofa

     permanent nature.

             11.     As a further direct and proximale result of Defendant's negligence, Plainfiff

     incurred medical and hospital expenses and expects to incur future medical and hospital expenses

     and expects to incur future medical expenses as the injuries are permanent.

                                                        COUNTTWO

             lZ.     Plaintiffrealleges and reavers each and every fact, statement and allegation in his


Eleclronically Filed 04B02UA 15.13   I ICV '18 896948   / Confrmation Nbr. 1370808/CLKMG
             Case: 1:18-cv-02299-DAP Doc #: 1-1 Filed: 10/03/18 4 of 5. PageID #: 7



    first claim for reliefas if fully rewritten herein.

              13.     As required by R.C. 5321.04, Defendant owed Plaintiff a duty to 1.) Comply with

    the requirements     ofall applicable building, housing, health and safety codes that materially affect

    health and safety and 2.) Keep all common areas ofa premises in a safe and sanitary condition.

    The foregoing included the duty to remove any dangerous conditions that might or might not be

    visible to tenants and in this matter, more specifically the hidden danger ofthe decorative bricks

    in the parking lot which were covered by snow on the date ofthis incident.

              14.     As a direct and proximate result of Defendant's breach of R.C.5321.04, Plaintiff

    sustained serious injuries to various parts of his body and said injuries are permanent in nature.

              15.     As a further direct and proximate result of Defendant's breach of R.C. 5321.04,

    Plaintiff incuned medical and hospital expenses and expects to incur medical expenses into the

    indefinite future.

              WHEREFORE, in Count One, Plaintiffdemands judgment against Defendant Valley

    Road    Villa LLC in an amount in            excess of$25,000.00 plus interest and costs. In Count Two,


    Plaintiffdemands judgment against Defendant Valley Road Villa LLC in an amount in excess of

    $25,000.00 plus attomeys fees as well as the costs and any other such reliefthis Court deems just

    and   proper.                                                       t
                                                                            ly submitted,


                                                              DON        G. zuEMER (0027949)
                                                              425 Westem Reserve Building
                                                              1468 West Ninth Street
                                                              Cleveland, Ohio 441 I 3
                                                              Tel: (216) 241-4519
                                                              Fax: (216) 696-7790
                                                              Email: d      rienrerlaw.conr
                                                              Attorney for the Plaintifr


Electronically Filed 0413012018 15:13   I   I CV 18 896948 / Confirmation Nbr. 1370808 / CLKlilG
             Case: 1:18-cv-02299-DAP Doc #: 1-1 Filed: 10/03/18 5 of 5. PageID #: 8




              Plaintiff demands     a       trial by jury with   maximum number ofjurors permitted by law as to

     all the issues in this action.


                                                                   G. RTEMER (#0027949)




Electronically Filed 0413012018 15:13   /   / CV 18 896948 / Confirmation Nbr. 1370808 / CLKlilG
